DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 19-30) in the reply filed on 03/11/2022 is acknowledged.
The Restriction Requirement is made Final.
Claims 19-38 are currently pending.
Claims 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.
Claims 19-30 have been examined on their merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20, 23, 26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg et al (Nature Biotechnology, 2005-from IDS filed 07/19/2020).
Regarding claims 19-20, 23 and 29, Levenberg describe the induction of endothelial vessel networks in engineered skeletal muscle tissue constructs that are a three-dimensional multiculture system comprising of mouse myoblasts that are 
Levenberg are silent with regard to the number of myotube nuclei per mm3 of the scaffold, but do teach that the cultured cell numbers (myoblast/endothelial/fibroblast) are in a ratio of 0.5/0.7/0.2 x 106 and show images of the cell density produced (page 880 (figure1).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific myotube concentrations clearly would have been a matter of routine optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. The person of ordinary skill motivated to produce an engineered muscle tissue that best reflects the in vivo condition as desired.
Regarding claim 26, Levenberg teach pore sizes of 225-500 µm (page 879, column 2), which fall within Applicant’s claimed range.
Regarding claim 30, Levenberg teach an engineered muscle tissue that contains the same components as described in Applicant’s claims and specification and 
Therefore the teaching of Levenberg et al renders obvious Applicant’s invention as claimed.


Claims 21-22, 24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg et al (Nature Biotechnology, 2005-from IDS filed 07/19/2020) as applied to claims 19-20, 23, 26, 29-30 above and further in view of Noor et al (International Journal of Biotech Trends and Technology 2016-from IDS filed 03/09/2021).
Regarding claims 21-22, 24 and 27-28, Levenberg do not specifically teach the use of myoblast progenitor cells, such as satellite cells or wherein their tissue structure consists of non-human cells.
Noor teach that tissue engineering technology can be useful in the production of cultured meat products as a humane, safe and environmentally beneficial alternative to slaughtered animal flesh as source of nutritional muscle tissue (page 15, column 1). Noor teach scaffold based in vitro meat production systems would involve use of embryonic myoblasts or adult skeletal muscle satellite cells from farm animals like cattle and sheep (livestock mammal) (page 15 column 2 Scaffold based technique). The scaffold used is made of collagen (protein) (page 15 column 2, Scaffold based technique) which would be either a textured protein or a non-textured protein.

Therefore the combined teachings of Levenberg et al and Noor et al render obvious Applicant’s invention as claimed.



Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg et al (Nature Biotechnology, 2005-from IDS filed 07/19/2020) in view of Noor et al (International Journal of Biotech Trends and Technology 2016-from IDS filed 03/09/2021) as applied to claims 19-23, 26-30 above and further in view of Xu et al (RSC Advances 2014-from IDS filed 03/09/2021).
Regarding claim 25, the combined teachings of Levenberg and Noor render obvious the claimed invention as described above, but do not specifically teach using textured soy protein as a scaffold material.
Xu teach that three-dimensional soy protein scaffolds developed from 3D printing and freeze drying did not invoke an allergic reaction in in vivo study and supported growth and differentiation of stem cells and are an alternative to animal originated proteins in tissue engineering (page 15452, column 1-2).
Therefore one of ordinary skill in the art would have been motivated to use a textured soy protein as a scaffold for an engineered muscle tissue such as in Levenberg because Xu teach that three-dimensional soy protein scaffolds developed from 3D printing and freeze drying did not invoke an allergic reaction in in vivo study and supported growth and differentiation of stem cells. The use of a textured protein would provide for the control of a cultured meat that mimics in vivo meat. One of ordinary skill in the art would have had a reasonable expectation of success because Xu suggest that it is an alternative to animal originated proteins in tissue engineering and Noor indicate that protein scaffolds are suitable for engineered muscle tissue as well.
Therefore the combined teachings of Levenberg et al, Noor et al and Xu et al render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632